DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.
According to claim 1, the interaction between a client and the content management system (CMS) can be described as follows.
 Client sends to CMS a request for an action on a content item, together with an argument – a file system warnings (FSW) API provided by a third-party application.
 CMS performs the requested action of step i.
 CMS determines that the action of step ii requires a FSW.
 CMS sends the FSW of step iii to the client by calling the FSW API of step i.
 Based on client’s response to the FSW of step iv, CMS performs corrective actions.
The instant specification does not define “corrective action”; however, it provides representative examples of file system warnings (fig. 25, [00367]), which are predominantly instructing the client to undo, or select options to continue or cancel (i.e., undo).
Due to the possible need to undo the action, Examiner interprets step ii to mean that the action is part of a transaction with the standard all-or-nothing semantics, which won’t commit until after step v.
Alfieri’s “callback function”. Examiner respectfully disagrees.
In Alfieri, client (i.e., third-party application) passes (i.e., communicates) a callback function (i.e., FSW API) to server (i.e., CMS) as parameter of another function (i.e., request in step i) (Alfieri: [0010]), to be called (i.e., triggered) by server to client later (i.e., step iv) if needed (i.e., determined) (Alfieri: [0019]). In other words, the callback function serves as an application programming interface from server to client, analogous to FSW API.
	Applicant argues (pp. 9) that Kapoor’s operation [0005] is not the same as claim 1’s action. To the contrary, both are performed to manipulate a content item, therefore they are analogous.
Applicant further argues (pp. 9) that Kapoor sends notification prior to performing the operation. This is not accurate.
Kapoor teaches a method to undo (i.e., correct) a content item operation (i.e., action) on a device (i.e., CMS). After a content item operation is initiated (i.e., performed but not committed) (i.e., step ii), the device determines that the operation may have negative consequence (i.e., step iii). If so, a user (i.e., client) is notified (i.e., step iv), and is given an option to undo the operation (i.e., step v) [0005].
	In summary, Kapoor combined with Alfieri and Smith teaches independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2016/0062839 Kapoor [herein “Kapoor”], in view of US patent application 2014/0282313 Alfieri [herein “Alfieri”], and further in view of US patent application 2013/0138608 Smith [herein “Smith”].
Claim 1 recites “A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to: receive, through a file system warnings API from a third-party application, a communication from a client that specifies an action on a content item,”
Kapoor teaches a method where the content management system takes (i.e., receives) a change input (i.e., communication) indicating a change to a content library (i.e., action on content item) (fig. 4, 405; [0068]).
Claim 1 further recites “the communication includes a file system warnings API call that triggers a determination for whether the action requires a file system warning once the action is performed by the content management system;”
Kapoor, a user can be notified (i.e., warned) of the consequence of a content item operation initiated by the user on a client device ([0005]). Kapoor does not disclose this limitation; however in Alfieri, client (i.e., third-party application) passes a callback function (i.e., file system warnings API) to server (i.e., content management system) as parameter of another function (i.e., communication) (Alfieri: [0010]), to be called (i.e., triggered) by server to client later if needed (i.e., determined) (Alfieri: [0019]).
Claim 1 further recites “perform the action on the content item;”
Kapoor’s client software synchronizes (i.e., performs action), via synchronization module at the content management system, content in client device ([0035]).
Claim 1 further recites “after completing performance of the action, determine that the action requires the file system warning; and responsive to determining that the action requires the file system warning and prior to performing corrective actions, send the file system warning to the client”.
The instant specification does not define “corrective action”; however, it provides representative examples of file system warnings (fig. 25, [00367]), which are predominantly instructing the client to undo, or select options to continue or cancel (i.e., undo).
Due to the possible need to undo the action, Examiner interprets “completing performance of the action” to mean that the action is part of a transaction with the standard all-or-nothing semantics, which won’t commit until after “performing corrective actions”.
Kapoor teaches a method to undo (i.e., correct) a content item operation (i.e., action) on a device (i.e., content management system). After the operation is initiated (i.e., performed but not committed), the device determines that the operation may have negative consequence. If so, a user (i.e., client) is notified, and is given an option to undo the operation [0005].
Kapoor does not explicitly disclose who sends out the notification; however, Smith teaches a synchronization conflict manager (i.e., content management system) responsible for determining (i.e., detecting) whether the synchronization generates a conflict. If a conflict is detected, synchronization is performed with preventative or remedial operations to resolve the conflict, and the client is notified (i.e., warned) regarding the conflict (Smith: [0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor with Smith. One having ordinary skill in the art would have found motivation to have Kapoor’s content management system notify the client of a synchronization conflict, because only the content management system is in the position to detect and resolve the conflict (Smith: [0063]).
Claim 1 further recites “by the file system warnings API.”
Recall that when the client sends a communication to the content management system, a callback function (i.e., file system warnings API) is passed as parameter (Alfieri: [0010]). Kapoor does not disclose this limitation; however, its content Alfieri: [0019]) to send the file system warning to the client.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor and Alfieri. One having ordinary skill in the art would have found motivation to include the callback function of Alfieri as a parameter in Kapoor’s communication from client devices to the content management system, such that the latter can send file system warnings to client devices via the callback function when needed, and in formats that client devices can understand and handle.
Claims 7 and 13 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The non-transitory computer readable medium of claim 1, wherein the file system warning is a confirmatory warning including a message regarding a risk associated with the action on the content item, and includes a selectable option to confirm or undo the action on the content item.”
In Kapoor, a user can be notified when a content item operation (i.e., action) initiated by the user on a client device may render a shared or linked content item inaccessible to the user or others (i.e., risk). The notification can give the user an option to undo the content item operation ([0005]).
Claims 8 and 14 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The non-transitory computer readable medium of claim 2, wherein the instructions cause the content management system to: receive a response to the confirmatory warning requesting to undo the action; and in response to the request to undo the action, undo the action at the content management system.”
In Kapoor, content storage can provide the ability to undo operations, by using a content item version control that tracks changes to content items, different versions of content items (including diverging version trees), and a change history ([0034]).
Claims 9 and 15 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The non-transitory computer readable medium of claim 1, wherein the instructions cause the content management system to: prior to sending the file system warning, determine if the file system warning is of a category of excluded warnings listed in API call.”
Kapoor teaches claim 1, but does not disclose this limitation; however in Alfieri, a list of data values and a callback function (i.e., file system warnings API call) are passed as parameters of another function (i.e., communication) (Alfieri: [0010]) from client to server (i.e., content management system). The callback function can perform one or more operations on the plurality of data values (i.e., excluded warnings) (Alfieri: [0011]) to determine if there is a match to the file system warning.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor and Alfieri. One having ordinary skill in the art would have found motivation to incorporate the conditional operation in Alfieri prior to sending the file system warning in Kapoor, to avoid flooding users on client devices with unnecessary warning messages.
	Claims 10 and 16 are analogous to claim 4, and are similarly rejected.

Claim 19 recites “The non-transitory computer readable medium of claim 1, wherein the client is separate from and in communication with the content management system and wherein the client does not natively support file system warnings.”
Kapoor’s client devices can be any network-enabled computing devices, including thin clients such as smart TVs or set-top boxes that do not support native file system warnings [0024].

Claim 20 recites “The non-transitory computer readable medium of claim 1, wherein the client is a third party to the content management system.”
Kapoor’s client devices can be of varying type, capabilities, operating systems, and from vendors (i.e., third party) that are different from those of the content management system [0024].

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor, in view of Alfieri and Smith, and further in view of US patent application 2013/0086640 Hashimoto et al. [herein “Hashimoto”].
Claim 5 recites “The non-transitory computer readable medium of claim 1, wherein the action on the content item is a move of the content item into a shared folder, and where the content item was not previously located in a shared folder, wherein the file system warning includes a message stating that putting the content item in the shared folder will make the content item accessible to those user accounts to which the shared folder is shared,”
Kapoor teaches claim 1, where a user is notified (i.e., warned) of the risks of a content item operation (i.e., action) initiated by the user on a client device ([0005]). Kapoor does not disclose this limitation; however, Hashimoto teaches a method, before a file is transferred, to determine whether destination information (i.e., permissions on the target folder) is included in permission target information (i.e., permissions on the source folder). If not, then there is a risk of information leakage, and a user is prompted (i.e., warned) (Hashimoto: [0007], [0458]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor with Hashimoto. One having ordinary skill in the art would have found motivation to adopt Hashimoto’s method in Kapoor to notify users of the risks of information leakage when moving content items from a non-shared folder to a shared folder, and to give users the option of undoing the move.
Claim 5 further recites “and the file system warning including a selectable option to move the content item to a non-shared folder.” In Kapoor, a user notification on the risks of a content item operation can include an option to undo the operation (i.e., to keep the content item in the source folder) ([0005]).
Claims 11 and 17 are analogous to claim 5, and are similarly rejected.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor, in view of Alfieri and Smith, and further in view of US patent application 2007/0016771 Allison et al. [herein “Allison”].
Claim 6 recites “The non-transitory computer readable medium of claim 1, wherein the action on the content item is a move of the content item into a shared folder from a confidential folder and where the content item was not previously located in a shared folder, and wherein the file system warning includes a message stating that the move of the content item from the confidential folder to the shared folder is not allowed.”
Kapoor teaches claim 1, where a user is notified (i.e., warned) of the consequence of a content item operation (i.e., action) initiated by the user on a client device ([0005]). Kapoor does not disclose the limitation that “the move of the content item from the confidential folder to the shared folder is not allowed”; however, Allison states that users without the "publish" rights are not allowed to move a file from a secure (i.e., confidential) folder to a non-secure (i.e., shared) folder (Allison [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kapoor with Allison. One having ordinary skill in the art would have found motivation to incorporate Allison’s access rule in Kapoor to avoid exposing confidential data to unauthorized access.
Claims 12 and 18 are analogous to claim 6, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163